Citation Nr: 1706917	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for interstitial fibrotic lung disease, to include as due to in-service asbestos exposure.

2.  Entitlement to service connection for chronic proximal plantar fasciitis of the right foot, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for peroneal tendon pathology and forefoot changes of the feet, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to a compensable evaluation for bilateral pes planus.

5.  Entitlement to service connection for the cause of the Veteran's death.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person, or by reason of being permanently housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1958 to August 1980.  He passed away in August 2012.  The appellant is the Veteran's surviving spouse, and she has been found to be eligible as the substituted claimant in the Veteran's appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Philadelphia, Pennsylvania, respectively.

In an April 2013 memorandum of record, the RO determined that the appellant was considered an eligible substitute claimant for the Veteran with respect to the issue of entitlement to a compensable evaluation for bilateral pes planus and the issues of entitlement to service connection for interstitial fibrotic lung disease, chronic proximal plantar fasciitis of the right foot, and peroneal tendon pathology and forefoot changes of the feet.  However, the record reflects that the Veteran's claim of entitlement to SMC based on the need for aid and attendance of another person was also pending at the time of his death.  Thus, the Board has updated the title page to reflect the appellant's substitution as the claimant for purposes of processing that claim to completion, as well.  See 38 U.S.C.A. § 5121A (West 2014).

In June 2014, the Board remanded the current issues to afford the appellant a hearing before a Veterans Law Judge.  The hearing was subsequently scheduled for February 2015.  However, in January 2015, the appellant informed VA that she wished to cancel the hearing.  As she did not indicate that she wished to reschedule it, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The issues of entitlement to a compensable evaluation for bilateral pes planus, entitlement to service connection for chronic proximal plantar fasciitis of the right foot, and entitlement to service connection for peroneal tendon pathology and forefoot changes of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence is at least in equipoise regarding whether the Veteran's interstitial fibrotic lung disease was related to in-service exposure to asbestos.

2.  The Veteran's death was due to his service-connected interstitial fibrotic lung disease.

3.  The Veteran's interstitial fibrotic lung disease rendered him in need of aid and attendance of another person.
CONCLUSIONS OF LAW

1.  The criteria for service connection for interstitial fibrotic lung disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

3.  The criteria for SMC based on the need for aid and attendance due to interstitial fibrotic lung disease have been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Interstitial Fibrotic Lung Disease

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant asserts that service connection is warranted for the Veteran's lung disease, because it was caused by in-service asbestos exposure.  As will be discussed below, the Board agrees.

First, regarding in-service asbestos exposure, at least one of the military occupational specialties documented in the Veteran's service personnel records, Hospital Corpsman, is considered to have a minimal probability of such exposure.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3(c).  The Veteran also described specific exposure to asbestos while residing on the USS Uvalde in the sick bay area while the ship was being overhauled.  In a September 2012 letter, an individual who stated he had served with the Veteran on that ship corroborated the Veteran's report.  The referenced overhaul and any duties the Veteran performed during that time have not been verified by the AOJ.  However, the evidence indicating at least a minimal probability of exposure to asbestos based on the Veteran's military occupational specialty warrants resolving reasonable doubt in his favor and finding that he was exposed to asbestos during service.

With in-service asbestos exposure conceded, the Board turns to the question of whether the Veteran had a lung disease that was related to that exposure.

The Veteran was initially afforded a VA examination in connection with this claim in May 2009, but the examiner concluded only that there was no objective evidence to support an asbestos-related disease and that the evidence supported usual interstitial pneumonitis as the cause of the changes in the Veteran's lungs.  In September 2009, a private pulmonologist submitted a letter stating that the Veteran had been referred to him earlier that year for interstitial/fibrotic lung disease and that it was at least as likely as not that asbestos exposure accounted for the disease, given the Veteran's history of working in a shipyard while in the Navy in the early 1960s.

In January 2010, a different private pulmonologist, who became the Veteran's primary lung specialist, evaluated the Veteran.  He noted that the Veteran did not smoke, that his work history included teaching next to the woodworking area in a high school and helping to construct Sheetrock walls, and that he "was exposed to asbestos in the United States Navy working for two years on [naval ships]."  The pulmonologist concluded that the Veteran's lung disease was "[i]nterstitial pulmonary fibrosis, probably nonspecific pneumonitis versus other," but noted that he wished to review the Veteran's CT scans personally.  In March 2010, the pulmonologist reported that the Veteran's old and current CT scans showed "bilateral pleural plaquing, as well as interstitial disease, mostly consistent with asbestosis."  He concluded that the Veteran "certainly appears to have acquired this in the United States Navy with exposure."

In August 2010, a "B Reader"-an approval that, per the Centers for Disease Control and Prevention, is granted to physicians who demonstrate proficiency in the classification of chest radiographs for pneumoconiosis-reviewed April 2010 CT and high resolution CT (HRCT) scans of the Veteran's lungs and reported "bilateral moderate plus parenchymal changes, having the appearance and distribution of asbestosis."  The B Reader noted that rheumatoid lung disease or idiopathic pulmonary fibrosis should be ruled out.  In December 2010, a third pulmonologist, who had not examined the Veteran but had reviewed at least some of the medical evidence of record, including the B Reader's report, also found that the Veteran had bilateral asbestosis caused by prior exposure while in the Navy.

In May 2013, VA obtained an additional medical opinion in connection with the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The physician who issued that opinion found that the Veteran's interstitial fibrotic lung disease was not likely caused by in-service asbestos exposure.  In support of that conclusion, he asserted that the Veteran did not meet the diagnostic criteria for asbestosis, that HRCT was not a reliable method to detect asbestosis, that pleural plaques would be present if the Veteran had asbestosis and there was no evidence of such plaques in the Veteran's studies, and that the conclusions of the private pulmonologists and the B Reader were either speculative, because of the reliance on HRCT scans, or were unsupported by current medical literature and/or diagnostic criteria.

The foregoing medical evidence clearly establishes that the Veteran had a current lung disability.  However, the findings regarding whether he had a lung disability that was related to service are less clear.  Thus, the Board must weigh the credibility and probative value of the evidence that addresses that question and determine if it is at least in equipoise.  The Board finds that it is.

Turning first to the statements from private specialists that assert a relationship between the Veteran's lung disease and his in-service asbestos exposure, the Board acknowledges that some of those statements are fairly conclusory.  However, the specialists relied on specific tests in support of their determinations, and at least one of them-the Veteran's primary pulmonologist-was aware of the Veteran's full occupational history, including his work with Sheetrock and near a woodworking shop, as well as the approximate length of his service aboard naval ships, but nevertheless attributed the Veteran's lung disease to in-service asbestos exposure.  The Board also considers it significant that the Veteran's primary pulmonologist based his conclusion on his own treatment of the Veteran as well as on his expert knowledge of lung disease.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997) (factors in determining the weight assigned to medical opinion evidence include the health care provider's knowledge and skill in analyzing the medical data).  Viewed collectively, the Board finds that the determinations of the private specialists with respect to the cause of the Veteran's lung disease carry at least some probative weight.

Notably, no clinicians have suggested another cause for the Veteran's lung disease.  In that regard, the 2009 VA examiner provided a diagnosis for the Veteran's lung disease but offered no etiological opinion, and the 2013 VA physician focused almost exclusively on discrediting a diagnosis of asbestosis rather than on determining whether the Veteran's lung condition, however diagnosed, was at least as likely as not related to in-service asbestos exposure.  Furthermore, although the 2013 VA physician suggested that the findings, including the diagnoses, provided by the private specialists were medically unreliable, factual inaccuracies and logical inconsistencies in his report lessen the probative value of his conclusions.  For example, although the physician asserted that there was no evidence that the Veteran had pleural plaques, the record reflects that pleural plaquing was observed by the Veteran's primary pulmonologist following review of imaging studies.  Furthermore, although the VA physician relied on articles that discuss topics ranging from the flaws in diagnosing asbestosis by HRCT scan to the distinguishing characteristics of various lung conditions, he misrepresented some of the articles' findings or failed to discuss portions of them that seem to support the private specialists' diagnoses.  In that regard, one of the articles notes that mild fibrosis in the visceral pleura is almost always present in individuals with asbestosis but is uncommon in individuals with idiopathic pulmonary fibrosis, and the VA physician did not address the primary pulmonologist's report that the Veteran had both pleural and interstitial fibrosis.  Another article states that pleural plaques do not predict asbestosis, and the VA physician cited the absence of pleural plaquing to support his finding that the specialists' diagnoses of asbestosis were incorrect.

In short, although the Board acknowledges that the opinions of record are not flawless, it finds that the medical evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  Here, given the conclusions of the private specialists and the lack of any other identified cause for the Veteran's lung disease, the Board finds that the evidence that addresses whether his in-service asbestos exposure caused his lung disease is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Board concludes that service connection for interstitial fibrotic lung disease is warranted.

II.  Cause of the Veteran's Death

Service connection for cause of death may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id.  

The Veteran's September 2012 death certificate states that the causes of his death were pulmonary fibrosis and respiratory failure, and those findings are supported by the medical evidence of record that documents the treatment he received shortly before he passed away.  As just discussed, the Board finds that service connection for the Veteran's interstitial fibrotic lung disease is warranted.  Accordingly, service connection for the cause of the Veteran's death is also warranted.

III.  SMC

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).

In May 2012, the Veteran initiated a claim for SMC by submitting an Aid and Attendance/Housebound Form completed by his primary care physician.  On that form, the physician reported that the Veteran's diagnoses consisted of his service-connected severe pulmonary fibrosis, and nonservice-connected conditions that included coronary artery disease, hypertension, diabetes mellitus, and atrial fibrillation.  She further stated, however, that the disability that restricted his activities and functions was pulmonary fibrosis.  The physician reported that the Veteran was unable to prepare his own meals.  She also reported that he needed assistance in bathing and tending to other hygiene needs, because he could not stand long enough to shower and could not get in and out of the shower without assistance.  The physician further stated that the Veteran was almost completely wheelchair-bound, that he became dizzy when he stood up, and that he would have accidents if he could not make it to the bathroom in time.  She reported that he was unable to clean himself up after those accidents.  In the treatment records associated with her completion of the Aid and Attendance/Housebound Form, the physician reiterated that the Veteran was nearly wheelchair-bound due to lack of endurance related to his lung disease.  She also noted that he was on constant oxygen.  The physician stated that the Veteran described his main problem as an inability to get around and do things he needed to do, including basic self-care.

During a subsequent visit in July 2012, the Veteran's physician noted that the Veteran was short of breath even when answering questions during examination.  That same month, the Veteran's pulmonologist reported in a treatment note that the Veteran was limited in "any and all activities" and had a homebound existence.  He noted that the Veteran was in a motor wheelchair due to severe dyspnea even at four liters of oxygen per minute.  The pulmonologist indicated that he had discussed the option of hospice care with the Veteran but that the Veteran wished to stay at home with his family and use home healthcare.  The Veteran's wife submitted a statement that month in which she reported that the Veteran could not shower, dress, or leave the house without her assistance.  She further reported that she prepared his meals, managed their finances, and took care of all household chores.

The Board acknowledges that the evidence does not establish that the Veteran needed assistance in all of the activities indicated in the regulation and that the record, including the May 2012 Aid and Attendance/Housebound Form, documents other serious, nonservice-connected health conditions.  However, in light of the primary care physician's finding that the Veteran did require, as a result of his service-connected lung disease, aid and attendance to accomplish at least some of the relevant activities-a finding that is supported by observations made by the Veteran's pulmonologist and statements submitted by his wife-the Board finds that the evidence relevant to this claim is at least evenly balanced.  Accordingly, entitlement to SMC based on the need for aid and attendance of another person is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board notes that the foregoing finding renders the question of whether the Veteran is entitled to SMC at the housebound rate moot, as SMC based on the need for aid and attendance is the greater monetary benefit.  Compare 38 U.S.C.A. § 1114(l), with 1114(s).
ORDER

Service connection for interstitial fibrotic lung disease is granted.

Service connection for the cause of the Veteran's death is granted.

SMC based on the need for aid and attendance of another person is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the remaining claims on appeal.

The record reflects that the Veteran's foot conditions were treated by a private podiatrist and that he underwent surgery on his right foot in 2008.  Although an October 2008 letter from the private podiatrist is of record and a VA examiner noted review of an operative report in connection with his May 2009 evaluation of the Veteran's feet, the operative report and complete records from the podiatrist are not associated with the claims file.  As such records may be relevant to all of the foot-related claims on appeal, they must be sought on remand.

Additionally, an addendum medical opinion is needed with respect to the service connection claims.  In that regard, the October 2008 letter from the Veteran's private podiatrist reported that the Veteran had undergone surgery for right foot chronic proximal plantar fasciitis and that he had "musculoskeletal changes" that included peroneal tendon pathology and forefoot changes.  The May 2009 VA examiner acknowledged the October 2008 letter, but concluded that he could not provide an opinion on the etiology of the Veteran's foot conditions without resorting to speculation.  In support of that conclusion, he explained that the Veteran did not have objective findings of bilateral pes planus on the weightbearing imaging conducted on the day of the examination.  However, a disability need not be present at all times; it is sufficient if it is present at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, in situations involving a recent diagnosis of a disability prior to the filing of the claim, the report of diagnosis is considered relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Based on the foregoing, the Board finds that an opinion that includes consideration of the prior diagnoses provided by the private podiatrist is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a VA examination or obtain a VA opinion, even if not required to do so, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify and authorize VA to obtain any outstanding private treatment records related to the Veteran's foot conditions, to specifically include any records associated with his treatment by Gulf Coast Podiatry and the 2008 surgery on his right foot.  After obtaining any necessary authorization forms from the appellant, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  Then, send the claims file to a podiatrist.  After reviewing the claims file, the podiatrist should respond to the following:

(a) Please identify all diagnoses of record relating to the Veteran's feet.  In identifying the diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the March 2009 claim, and specifically discuss whether the diagnoses reported by his private podiatrist in October 2008 were warranted.  If you find that the diagnoses identified in October 2008 cannot be validated or confirmed, please explain the reasons for that conclusion.

Please note that although the Veteran may not have met the criteria for a diagnosis throughout the entire claim period, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) As to each diagnosed foot disability other than bilateral pes planus, is it at least as likely as not (50 percent probability or more) that the disability was the result of a disease or injury in service?  Please explain why or why not, specifically discussing the May 1980 service treatment record that describes the Veteran's report of a four-month history of heel pain and appears to include a diagnosis of plantar fasciitis.

(c) If any diagnosed foot disability was not directly related to service, is it at least as likely as not (50 percent probability or more) that the disability was caused by the Veteran's service-connected bilateral pes planus?  Please explain why or why not.

(d) If any foot disability was not caused by the Veteran's service-connected bilateral pes planus, is it at least as likely as not (50 percent probability or more) that it was permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his pes planus?  Please explain why or why not.

If you find that any diagnosed foot disability was permanently worsened beyond normal progression (aggravated) by the Veteran's bilateral pes planus, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


